DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 are pending.
	In the Preliminary Amendment filed 27 August 2020, claims 3-6 and 8-15 were amended.  These amendments have been entered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it exceeds the 150 word limit
The abstract is objected to because it is written in claim form (in the form of a single incomplete sentence), rather than narrative form
Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 8 of parag. [0027], “an cavity 88” should be replaced with --a cavity 88--.
In line 2 of parag. [0030], “sheet 30” should be replaced with --panel 30--.
In line 3 of parag. [0032], “tool engaging head 87” should be replaced with --tool engaging head 86--.

Drawings
The drawings are objected to because of the following informalities:  
The drawings are objected to because photographs are not acceptable and Figs. 6A-8B contain excessive shading.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Ref. no. “85” (see Fig. 4B)
Ref. no. “22” (see Fig. 9)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 4:  Claim 4 recites the limitation “wherein the head comprises the resiliently deformable portion.”  It is not clear how the “head” can comprise the “resiliently deformable portion” when claim 2 (from which claim 4 indirectly depends) already requires that the “locking member comprises the resiliently deformable portion” and further claim 1 (from which each of claim 2 and 4 depend) already requires that the “locking member” extends from the head.  In other words, claim 1 requires the “head” and the “locking member” to be separate (with one extending from the other) and thus it is not clear how both the “head” (as required by claim 2) and the “locking member” (as required by claim 4) can comprise the “resiliently deformable portion”, unless there are multiple separate “resiliently deformable portions”.
For examination purposes for this Office Action only, the Examiner will interpret the limitation “the fastener comprises a resiliently deformable portion” in line 11 of claim 1 as --the fastener comprises at least one resiliently deformable portion-- and further will interpret the limitation “the resiliently deformable portion” in each of claims 2 and 4 as --a resiliently deformable portion of the at least one resiliently deformable portion--.
Clarification and correction are required. 
Re Claim 7:  The phrase "for example" in line 3 of the claim renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as though the limitation(s) following the phrase are not necessarily part of the claimed invention, but are only optional.  Clarification and correction are required. 
Re Claim 10:  Claim 10 recites the limitation "the second tool engaging head" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a “second tool engaging head" is introduced in claim 8; however, claim 10 does not depend from claim 8.  Clarification and correction are required. 
Re Claims 11-12:  These claims are considered indefinite because they depend from indefinite claim 10.
Re Claim 15:  Claim 10 recites the limitation "the panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that, while there is a “panel” introduced in claim 1, claim 14 (from which claim 10 depends” only requires “the fastener of claim 1” and does not explicitly require the “panel”.  Accordingly, there is a lack of antecedent basis for this limitation. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notoya (US Patent 4,422,222).
	Re Claim 1:  Notoya discloses a fastener (10; see Figs. 2-7) for securing a part (P1) to a panel (P2), the fastener comprising: 
a head (12) configured to be anchored to the part (P1), and 
a locking member (13) extending from the head to a distal end (at 22), the locking member comprising: 
at least one protrusion (19) spaced from the head (12), and 
a tool engaging head (head 21, comprising slot 22 for receiving the tip of a screwdriver) at the distal end, 
wherein, in use, the locking member (13) extends through an opening (H2) of the panel (P2) such that the head (12) is retained on a first side (the right-hand side in Fig. 3) of the panel, the distal end (at 22) is disposed on a second side (the left-hand side in Fig. 3) of the panel, and the at least one protrusion (19) abuts (at catch face 20) the second side of the panel (P2) to secure the panel to the fastener; and 
wherein the fastener comprises a resiliently deformable portion (stem 18) arranged such that rotation of the tool engaging head (21) deforms the resiliently deformable portion (18; see Figs. 6-7) and moves the at least one protrusion (19) out of abutment with the second side of the panel to release the panel from the fastener.
Re Claim 2:  Notoya discloses a fastener (10; see Figs. 2-7) wherein the locking member (13) comprises the resiliently deformable portion (18).
Re Claim 3:  Notoya discloses a fastener (10; see Figs. 2-7) wherein the locking member (13) is joined to the head (12) by a linkage (18), and wherein the linkage comprises the resiliently deformable portion (18).
Re Claim 5:  Notoya discloses a fastener (10; see Figs. 2-7) wherein the at least one protrusion (19) has an inclined surface (at 19 and 20; Fig. 3), and wherein, when the locking member (13) passes through the opening (H-2) in the panel (P2) during use the inclined surface is configured to engage an edge (23) of the opening of the panel and move the at least one protrusion (19) for securing the panel to the fastener.
Re Claim 6:  Notoya discloses a fastener (10; see Figs. 2-7) wherein the head (12) is received within a cavity (H1) of the part (P1) to anchor the fastener to the part.
Re Claim 7, as best understood by the Examiner:  Notoya discloses a fastener (10; see Figs. 2-7) where the head (12) comprises an anchor portion (trunk portion 14, including flexible members 16) arranged to engage the cavity (H1) of the part (P1) to anchor the fastener to the part, and wherein the anchor portion is configured, for example shaped, to prevent rotation of the anchor portion relative to the part.
Re Claim 13:  Notoya discloses a fastener (10; see Figs. 2-7) comprising a seal (25) configured to abut the first side (the right-hand side in Fig. 3) of the panel (P2).
Re Claim 14:  Notoya discloses a part (for example, P2; see Figs. 2-6) comprising an opening (H1) and the fastener (10) according to claim 1 (see rejection of claim 1 above) anchored thereto.
Re Claim 15, as best understood by the Examiner :  Notoya discloses the part according to of claim 14, wherein the part (P2) comprises a side trim (“the part P2 is considered as a trim portion”; see Col., 4 lines 32-33) for a vehicle door (see note 1 below) and a panel (P1) comprises a part of the vehicle door.
note 1: Regarding the language related to a “vehicle door”, Examiner notes that this language is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
	
	
Claims 1-2, 5-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yon (US Patent 10,668,871).
	Re Claim 1:  Yon discloses a fastener (1; see Figs. 1a-9) for securing a part (2) to a panel (3), the fastener comprising: 
a head (comprising the head 9 of pivot 8 and the second end 7 of the box-like element 5) configured to be anchored to the part (2), and 
a locking member (comprising the projecting portion of pivot 8) extending from the head to a distal end (at 6; Fig. 1A), the locking member comprising: 
at least one protrusion (wings 10 of metallic elastic element 14) spaced from the head (7, 9), and 
a tool engaging head (38; see note 2 below) at the distal end (6), 
wherein, in use, the locking member extends through an opening (4; Fig. 2) of the panel (3) such that the head (7, 9) is retained on a first side (the upper side in Figs. 2-4) of the panel, the distal end (at 6) is disposed on a second side (the lower side in Figs. 2-4) of the panel, and the at least one protrusion (10) abuts (at transversal rims 13; Fig. 4) the second side of the panel to secure the panel to the fastener; and 
wherein the fastener comprises a resiliently deformable portion (metallic elastic element 14) arranged such that rotation of the tool engaging head deforms the resiliently deformable portion (14) and moves the at least one protrusion (10) out of abutment with the second side of the panel to release the panel from the fastener.
note 2:  Regarding the limitation “tool engaging head”, Examiner notes that this limitation only requires the ability to be engaged by a tool, but does not explicitly require the use of a tool itself.  Accordingly, if the head portion is capable of being engaged by a tool then it reads on the claim limitation.  In this case, the end 28 of the pivot 8 would be capable of being engaged by a tool (for example, a flat-head screwdriver), at least due to its slotted shape and the access provided by hole 26 in the box-like element 5.  Accordingly, the end 28 properly reads on the claim limitation “tool engaging head”.
Re Claim 2:  Yon discloses a fastener (1; see Figs. 1a-9) wherein the locking member comprises the resiliently deformable portion (14).
Re Claim 5:  Yon discloses a fastener (1; see Figs. 1a-9) wherein the at least one protrusion (10) has an inclined surface (42), and wherein, when the locking member passes through the opening (4) in the panel (3) during use the inclined surface is configured to engage an edge of the opening of the panel and move the at least one protrusion (10) for securing the panel to the fastener.
Re Claim 6:  Yon discloses a fastener (1; see Figs. 1a-9) wherein the head (7, 9) is received within a cavity (4) of the part (2; see Fig. 4) to anchor the fastener to the part.
Re Claim 7, as best understood by the Examiner:  Yon discloses a fastener (1; see Figs. 1a-9) where the head (7, 9) comprises an anchor portion (the square-shaped portion of box-like element 5 just below flange 31) arranged to engage the cavity (4) of the part (2) to anchor the fastener to the part, and wherein the anchor portion is configured, for example shaped, to prevent rotation of the anchor portion relative to the part.
Re Claim 8:  Yon discloses a fastener (1; see Figs. 1a-9) wherein the head comprises a second tool engaging head (25) arranged such that, in use, the second tool engaging head (25) is disposed on the first side (the upper side; Figs. 2-4) of the panel (3), and wherein rotation of the second tool engaging head (25) is configured to move the at least one protrusion (10) out of abutment with the second side (the lower side) of the panel (3) to release the panel from the fastener.
Re Claim 9:  Yon discloses a fastener (1; see Figs. 1a-9) comprising a cage (the projecting portion of box-like element 5) configured to partially surround the locking member (8).
Re Claim 10:  Yon discloses a fastener (1; see Figs. 1a-9) wherein the cage comprises a side wall (39) having an opening (11) formed therein, wherein the at least one protrusion (10) is arranged to extend at least partially through the opening (11) to engage the second side of the panel (3) in use, and wherein the opening (11) is arranged to limit movement of the at least one protrusion when the tool engaging head or the second tool engaging head is rotated.
Re Claim 11:  Yon discloses a fastener (1; see Figs. 1a-9) wherein the cage comprises a distal end (6) and the distal end of the locking member (8) is rotatably coupled to the distal end of the cage.
Re Claim 14:  Yon discloses a part (2) comprising an opening (4) and the fastener (1) according to claim 1 (see rejection of claim 1 above) anchored thereto.
Re Claim 15, as best understood by the Examiner :  Yon discloses the part according to of claim 14, wherein the part (2) comprises a side trim  for a vehicle door and a panel (3) comprises a part of the vehicle door (“for example the fixing of an internal finishing panel to the frame of a door or side of the passenger compartment of a vehicle”; see Col, 1 lines 17-19; also see note 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leverger (US Patent 10,124,744) in view of Notoya (US Patent 4,422,222).
Re Claim 1:  Leverger discloses a fastener (see Figs. 1-18) for securing a part (2) to a panel (3), the fastener comprising: 
a head (comprising the head 20 of core 12 and the base 40 of the cage 14) configured to be anchored to the part (2), and 
a locking member (comprising the body 30 of core 12 and the projection portion of cage 14) extending from the head to a distal end (at 36), the locking member comprising: 
at least one protrusion (33) spaced from the head (30, 40), and 
a tool engaging head at the distal end, 
wherein, in use, the locking member extends through an opening (3c) of the panel (3) such that the head (20, 40) is retained on a first side (the upper side in Fig. 4) of the panel, the distal end (at 36) is disposed on a second side (the lower side in Fig. 4) of the panel, and the at least one protrusion (33) abuts (at 37; Fig. 5) the second side of the panel to secure the panel to the fastener; and 
wherein the fastener comprises a resiliently deformable portion (50) arranged such that rotation of the tool engaging head locking member (30) deforms the resiliently deformable portion (50) and moves the at least one protrusion (33) out of abutment with the second side of the panel to release the panel from the fastener.
Leverger fails to explicitly disclose a tool engaging head at the distal end, such that rotation of the tool engaging head deforms the resiliently deformable portion.
Notoya teaches the use of a fastener (10; see Figs. 2-7) for securing a part (P1) to a panel (P2), the fastener comprising a head (12) configured to be anchored to the part (P1), and a locking member (13) extending from the head to a distal end (at 22), the locking member comprising at least one protrusion (19) spaced from the head (12); wherein, in use, the locking member (13) extends through an opening (H2) of the panel (P2) such that the head (12) is retained on a first side (the right-hand side in Fig. 3) of the panel, the distal end (at 22) is disposed on a second side (the left-hand side in Fig. 3) of the panel, and the at least one protrusion (19) abuts (at catch face 20) the second side of the panel (P2) to secure the panel to the fastener; and wherein the fastener comprises a resiliently deformable portion (stem 18);
and further wherein the fastener comprises a tool engaging head (head 21, comprising slot 22 for receiving the tip of a screwdriver) at the distal end, such that rotation of the tool engaging head (21) deforms the resiliently deformable portion (18; see Figs. 6-7) and moves the at least one protrusion (19) out of abutment with the second side of the panel to release the panel from the fastener, for the purpose of providing the ability to release assembly from the second side of the panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leverger such that the fastener comprises a tool engaging head at the distal end, such that rotation of the tool engaging head deforms the resiliently deformable portion, as taught by Notoya, for the purpose of providing the ability to release the assembly from the second side of the panel.
Re Claim 2:  Leverger further discloses a fastener (see Figs. 1-18) wherein the locking member (comprising the body 30 of core 12 and the projection portion of cage 14) comprises the resiliently deformable portion (50).
Re Claim 3:  Leverger further discloses a fastener (see Figs. 1-18) wherein the locking member (comprising the body 30 of core 12 and the projection portion of cage 14) is joined to the head (comprising the head 20 of core 12 and the base 40 of the cage 14) by a linkage (50), and wherein the linkage comprises the resiliently deformable portion (50).
Re Claim 5:  Leverger further discloses a fastener (see Figs. 1-18) wherein the at least one protrusion (33) has an inclined surface (35, 37), and wherein, when the locking member passes through the opening (3c) in the panel (3) during use the inclined surface is configured to engage an edge of the opening (3c) of the panel and move the at least one protrusion for securing the panel to the fastener.
Re Claim 6:  Leverger further discloses a fastener (see Figs. 1-18) wherein the head (20, 40) is received within a cavity (2c) of the part (2) to anchor the fastener to the part.
Re Claim 7, as best understood by the Examiner:  Leverger further discloses a fastener (see Figs. 1-18) where the head (20, 40) comprises an anchor portion (45) arranged to engage the cavity (2c) of the part (2) to anchor the fastener to the part, and wherein the anchor portion is configured, for example shaped, to prevent rotation of the anchor portion relative to the part.
Re Claim 8:  Leverger further discloses a fastener (see Figs. 1-18) wherein the head (20, 40) comprises a second tool engaging head (24) arranged such that, in use, the second tool engaging head (24) is disposed on the first side (the upper side) of the panel (3), and wherein rotation of the second tool engaging head (45) is configured to move the at least one protrusion (33) out of abutment with the second side (the lower side) of the panel (3) to release the panel from the fastener.
Re Claim 9:  Leverger further discloses a fastener (see Figs. 1-18) comprising a cage (the projecting portion of cage 14) configured to partially surround the locking member.
Re Claim 10:  Leverger further discloses a fastener (see Figs. 1-18) wherein the cage (14) comprises a side wall (60) having an opening formed therein, wherein the at least one protrusion (33) is arranged to extend at least partially through the opening to engage the second side of the panel (3) in use, and wherein the opening is arranged to limit movement of the at least one protrusion when the tool engaging head or the second tool engaging head is rotated.
Re Claim 11:  Leverger further discloses a fastener (see Figs. 1-18) wherein the cage (14) comprises a distal end (64) and the distal end (36) of the locking member is rotatably coupled to the distal end of the cage.
Re Claim 12:  Leverger further discloses a fastener (see Figs. 1-18) wherein the cage (14) comprises a resiliently biased member (50) extending from the distal end (64) of the cage towards the head, wherein the locking member is configured to engage the resiliently biased member (50) such that the resiliently biased member resists rotation of the locking member.
Re Claim 13:  Leverger further discloses a fastener (see Figs. 1-18) comprising a seal (45) configured to abut the first side (upper side) of the panel (3).
Re Claim 14:  Leverger discloses a part (2) comprising an opening (2c) and the fastener (10) according to claim 1 (see rejection of claim 1 above) anchored thereto.
Re Claim 15, as best understood by the Examiner :  Leverger discloses the part according to of claim 14, wherein the part (2) comprises a side trim for a vehicle door (see col. 3 lines44-48; also see note 1 above) and a panel (3) comprises a part of the vehicle door.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Notoya (US Patent 4,422,222), as applied to claims 1-3, 5-7, and 13-15 above, and further in view of Koike (US Patent 7,927,050).
Re Claim 4, as best understood by the Examiner:  Notoya, as applied to claims 1-3 above, discloses a fastener significantly as claimed except wherein the head comprises the resiliently deformable portion.
Koike teaches the use of a fastener (10) for securing a part (1) to a panel (3) comprising a head (30) configured to be anchored to the part, a locking member (40) extending from the head to a distal end, and a resiliently deformable portion (32); and further wherein the locking member is joined to the head by a linkage (32), wherein the linkage comprises the resiliently deformable portion, and wherein the head (30) comprises the resiliently deformable portion (32), for the purpose of allowing for alignment compensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Notoya such that the head comprises the resiliently deformable portion, as taught by Koike, for the purpose of allowing for alignment compensation.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yon (US Patent 10,668,871), as applied to claims 1-2, 5-11, and 14-15 above, and further in view of Koike (US Patent 7,927,050).
Re Claims 3 and 4, as best understood by the Examiner:  Notoya, as applied to claims 1-3 above, discloses a fastener significantly as claimed except wherein the locking member is joined to the head by a linkage, and wherein the linkage comprises the resiliently deformable portion (as is required by claim 3); and wherein the head comprises the resiliently deformable portion (as is required by claim 4).
Koike teaches the use of a fastener (10) for securing a part (1) to a panel (3) comprising a head (30) configured to be anchored to the part, a locking member (40) extending from the head to a distal end, and a resiliently deformable portion (32); and further wherein the locking member is joined to the head by a linkage (32), wherein the linkage comprises the resiliently deformable portion, and wherein the head (30) comprises the resiliently deformable portion (32), for the purpose of allowing for alignment compensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Notoya such that the locking member is joined to the head by a linkage, and wherein the linkage comprises the resiliently deformable portion (as is required by claim 3); and wherein the head comprises the resiliently deformable portion (as is required by claim 4), as taught by Koike, for the purpose of allowing for alignment compensation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leverger (US Patent 10,124,744) in view of Notoya (US Patent 4,422,222), as applied to claims 1-3 and 5-15 above, and further in view of Koike (US Patent 7,927,050).
Re Claim 4, as best understood by the Examiner:  Notoya, as applied to claims 1-3 above, discloses a fastener significantly as claimed except wherein the head comprises the resiliently deformable portion.
Koike teaches the use of a fastener (10) for securing a part (1) to a panel (3) comprising a head (30) configured to be anchored to the part, a locking member (40) extending from the head to a distal end, and a resiliently deformable portion (32); and further wherein the locking member is joined to the head by a linkage (32), wherein the linkage comprises the resiliently deformable portion, and wherein the head (30) comprises the resiliently deformable portion (32), for the purpose of allowing for alignment compensation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Leverger such that the head comprises the resiliently deformable portion, as taught by Koike, for the purpose of allowing for alignment compensation.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678